DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 06/16/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 08/10/2021 has been entered.
This Office Action is in response to the Amendment filed on 08/10/2021. 
In the instant Amendment, claims 1, 8, 14-15 and 21-23 have been amended. Claims 2-3 and 5-7 have been cancelled.
Claims 1, 4 and 8-23 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-055482, filed on 03/23/2018.

Response to Amendment/ Argument
           Applicant's arguments with respect to independent claims 1 and 21, filed on 08/10/2021, have been considered but are moot in new ground of rejection. The combination of Walker and Yue discloses all the limitations as cited in independent claim 1.  The combination of Wilson and Yue discloses all the limitations as cited in independent claim 21. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8-10, 13 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463).
Regarding claim 1, Walker discloses a medical observation apparatus (Walker Fig. 2, [0021]: medical apparatus 200), comprising: 
an imager to image an observation target (Walker Fig. 2, [0021]: a handle portion 250 having an image capture portion 210 (e.g. a camera) tap capture image of a target); 
a support that supports the imager on a distal 5disend side (Walker Fig. 2, [0021]: image capture portion 210 is supported by a handle 250 on an end side as in Fig. 2);
at least one grip detector on an outer circumference of the imager configured to detect a grip of a user (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250); and 
circuitry configured to, on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to perform an operation on condition that a strength of the grip of the user detected exceeds a preset threshold (Walker [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects; [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250. The grip sensor can be a force sensor; [0051]: the grip sensor not only recognize the presence versus absence of operator’s hand grip, hence detecting a grip, but also measures the magnitude of the grip force/pressure and the amount of handle surface area that is being directly contacted by the operator’s hand, hence determine state of grip).  
Walker broadly discloses control the imager or the support to perform an operation on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not perform the operation on condition that the strength of the grip of the user is less than the preset threshold (Walker [0052]: a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, could be used to trigger recording of image. Hence, control the imager based on strength of the grip of user, i.e. strength of grip exceeds a threshold which is zero, or in a certain pattern).
Walker does not explicitly disclose control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold.
However, Yue discloses on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold (Yue Figs. 1-2 and 4, [0026]: a support device include sensors 170, 180 to detect a gripping condition and optionally movement of fingers of the user, and an optional state/mode sensor 190; [0028]: the sensors detect gripping pressure applied by the user on the support handle; [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination; [0032]: the sensors 170, 180 can indicate a safety state of an insecure gripping condition by the user when less than a predetermined number of fingers of one hand being in secure contact with one of said support handle or that a detected gripping pressure is below a predetermined threshold pressure. The controller inhibits certain movements of the support 130 when in safety state; [0033], [0044]-[0045]: in contrast to the safety state, when the sensors indicate a secure gripping condition by the user on the support handle, which is when the user’s gripping force is greater than a threshold pressure, the controller causes the support 130 to move in accordance with selected mode such as user-controlled mode. Hence, control the support to move on condition that the strength of grip is greater than a threshold and not move when the strength of the grip is less than a threshold).
Walker and Yue are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the circuitry is configured to, on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold, as taught by Yue, to provide adequate and convenient safety and operational states for advantageous user-controlled system (Yue [0006], [0019]).

10 Regarding claim 8, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses a medical operating section on the outer circumference of the imager, wherein the circuitry is configured to control the imager or the support on a basis of an operation input to the medical operating section (Walker Fig. 2, [0021]: a handle portion 250 having an image capture portion 210 (e.g. a camera) tap capture image of a target, hence installed on outer circumference of imaging section to capture image; [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820; [0025]-[0026]: power button 216 to activate image capture portion 210, hence medical operating section configured to control the imager on basis of an operation input to the medical operating section).  
Yue discloses an operating section on the support handle and control a movement of the support on a basis of an operation input to the operating section (Yue Figs. 1-2 and 4, [0026]: the support device include an optional state/mode sensor 190 to enable user to communicate desired state or mode in which the support should be operated. The state or mode include an automated mode or user-controlled mode as in [0030], hence the modes control the movement of the support; [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism and can be disposed anywhere on the support to facilitate use by the user without fatigue or strain. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination).
Walker and Yue are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate controlling a movement of the imager or the support on a basis of an operation input to the medical operating section, as taught by Yue, to provide adequate and convenient safety and operational states for advantageous user-controlled system and facilitate use by the user without fatigue or strain (Yue [0006], [0019], [0029]).

Regarding claim 9, Walker and Yue disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein the medical operating section includes an operating button for operating the imager or an operating button for switching an operating mode of the support (Walker Fig. 2, [0025]: power button 216 to active image capture portion 210, hence operating imaging section).  

20 Regarding claim 10, Walker and Yue disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein one or more grip detectors are installed on a part of the outer circumference which a hand of the user comes into contact with in a state in which the user is able to operate the medical operating section (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250, wherein grip sensor is installed on a part of the outer circumference of handle portion 250 which a hand of user comes into contact as in Fig. 2. Circumferential grip of a hand can be detected versus stray contact with some other object; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors and on condition that the grip of the user is detected and not a stray contact with other objects. The placement of the grip sensors on the handle is a design choice with the purpose of enhancing the determination of an in-use grip by an operator versus stray contact. Hence, the hand of the user can comes into contact with the sensors on the outer circumference and the user is still able to press the power button 216).  

Regarding claim 13, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein the gripSP372248XX00 57/59detector is on the outer circumference to surround the imager (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250, wherein grip sensor is installed on a part of the outer circumference of handle portion 250 which a hand of user comes into contact as in Fig. 2. The handle portion 250 has imaging portion 210 extending from it, hence the handle portion and the imaging portion can be considered medical imaging section, which the grip detection senor on the outer circumference; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors and on condition that the grip of the user is detected and not a stray contact with other objects. The placement of the grip sensors on the handle is a design choice with the purpose of enhancing the determination of an in-use grip by an operator versus stray contact as in [0025]).  

Regarding claim 23, Walker and Yue disclose all the limitations of claim 8 and are analyzed as previously discussed with respect to that claim.
Walker discloses wherein the operation input is different from the grip (Walker Fig. 2, [0025]-[0026]: a grip sensor and power button 216 to active image capture portion 210. The power button is medical operating section configured to control the imager on basis of an operation input to the medical operating section, wherein the operation input on the power button is different from the grip).

Claims 4 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Wilson et al. (U.S. 2015/0366438) hereinafter Wilson.
Regarding claim 4, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker discloses circuitry configured to determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to perform an operation input on condition that a state of the grip of the user detected exceeds a preset threshold (Walker [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects; [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250. The grip sensor can be a force sensor; [0051]: the grip sensor can measure magnitude of the grip force/pressure, i.e. strength of grip; [0052]: a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, could be used to trigger recording of image. Hence, control the imager based on state of the grip of user, i.e. state of grip exceeds a threshold which is zero, or in a certain pattern).
Walker does not explicitly disclose wherein the circuitry is configured to release a brake of the support on condition that the state of the grip equals or exceeds the preset threshold and not release the brake of the support on conditional that the strength of the grip of the user is less than the preset threshold.
However, Konno discloses control the imager or a support to perform an operation on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not perform the operation on condition that the strength of the grip of the user is less than the preset threshold as discussed in claim 1 above (Konno Figs. 5-6, [0062]-[0063]: a pressure sensor can be used instead of contact sensor 15 to detect a pressure by which the operation unit is gripped by the operator to detect that the operator has grasped the operation unit, and the system switches to a stereoscope image where the pressure is greater than a threshold).
Furthermore, Wilson discloses the circuitry is configured to release a brake of the support on condition that the state of the grip equals or exceeds the preset threshold and not release the brake of the support on conditional that the strength of the grip of the user is less than the preset threshold (Wilson Figs. 3-5, [0062]: a surgical system having imaging device 100 and end effector 210 to pivot the imaging device, and a braking system; [0064]-[0065]: the surgeon manipulate the endoscopic imaging device by grasping the manipulator 20. Sensors are used to lock and unlock the arm of the manipulator, wherein pressure sensors can be used; [0066]: multiples sensors may be located on sides of the manipulator 210 to ensure the arm only unlock when multiple sensors are activated and ensure that the arm is unlocking due to a grasp event and not a bump event. Hence, unlocking the brake of the camera support system only on condition that a state of the grip exceed a thresholds, which can be multiple detected pressures of pressure sensors; [0083]: A processor may lock and unlock different braking systems according to data received from the sensors. Pre-determined safety factors such as parameters, thresholds, pattern recognition settings can be stored in databases. Hence, threshold for pressure sensors can be used).
Walker and Konno and Wilson are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Konno, and further incorporate having the circuitry is configured to release a brake of the support on condition that the state of the grip equals or exceeds the preset threshold and not release the brake of the support on conditional that the strength of the grip of the user is less than the preset threshold, as taught by Wilson, to ensure that the arm is unlocking due to a grasp event of the operator and not a bump event (Wilson [0066).

Regarding claim 19, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the support includes an arm configured by connecting a plurality of links to one another via a joint.  
However, Wilson discloses wherein the support includes an arm configured by connecting a plurality of links to one another via a joint (Wilson Fig. 4, [0059]-[0056]: a positioning arm 200 to support the imaging device 105. The positioning arm has rotation joins and links at the joins and gimbal to allow positioning of the imaging device).  
Walker and Yue and Wilson are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having the support includes an arm configured by connecting a plurality of links to one another via a joint, as taught by Wilson, for the surgeon to freely move the medical imaging device when desired (Wilson [0064]).

Claims 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Langell et al. (U.S. 2016/0000301) hereinafter Langell.
25 Regarding claim 11, Walker and Yue disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Walker broadly discloses wherein an arc-like concavo-convex section is formed in at least a part of the outer circumference (Walker Fig. 2: an outer circumference of the imaging system 200 is in a form of an arc-like concavo-convex section as in Fig. 2).  
Langell discloses wherein an arc-like concavo-convex section is formed in at least a part of the outer circumference (Langell Fig. 2, [0054]: a notch 202, which is an arc-like concavo-convex section as in Fig. 2, is provided on the grab handle 200).  
Walker and Yue and Langell are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having an arc-like concavo-convex section formed in at least a part of the outer circumference, as taught by Langell, for user to easily grab the handle of the medical imaging system (Langell [0054]).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Inglis et al. (U.S. 2019/0133430) hereinafter Inglis.
Regarding claim 12, Walker and Yue disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the grip detector overlaps the medical operating section.  
However, Walker discloses the grip detector and the medical operating section are installed on outer circumference of the device and the placement of the sensor is a design choice (Walker Fig. 2: grip sensor 275 and the power button 216 are both on outer circumference of the device as in Fig. 2; [0025]: more grip sensors can also be used and disposed at desired places to detect and differentiate circumferential grip of a hand. The placement of the grip sensor in the handle or elsewhere is a design choice).
Yue also discloses the operating sections can be disposed anywhere on the support handle   (Yue [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism and can be disposed anywhere on the support to facilitate use by the user without fatigue or strain. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination).
Furthermore, Inglis discloses wherein the grip detector overlaps the medical operating section (Inglis [0029]: input button, i.e. medical operating section, can use touch sensor to detect object such as finger so the user to operate the medical imaging device; [0056]: touch sensor 64 can be provided on imaging device 10 having a handle as in Fig. 1. The touch sensor is disposed at a position that can be touched by finger of the user when the user is holding the handle portion 20 of the imaging device, hence, the touch sensor can be grip detecting sensor which overlaps the button 64).  
Walker and Yue and Inglis are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having the grip detecting section is installed to overlap the medical operating section, as taught by Inglis, for the user to conveniently input control commands for the imaging device while using the imaging device (Inglis [0029], [0056]).

Claims 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Farritor et al. (U.S. 2019/0090965) hereinafter Farritor.
Regarding claim 14, Walker and Yue discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker discloses 10the circuitry is configured to control the imager or the support on a basis of an operation input (Walker [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors to detect a grip and not a stray contact with other object).
Walker does not explicitly disclose control movement of the imager or the support on a basis of an operation input.
Yue discloses control a movement of the support on a basis of an operation input (Yue Figs. 1-2 and 4, [0026]: the support device include an optional state/mode sensor 190 to enable user to communicate desired state or mode in which the support should be operated. The state or mode include an automated mode or user-controlled mode as in [0030], hence the modes control the movement of the support; [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism and can be disposed anywhere on the support to facilitate use by the user without fatigue or strain. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination).
Walker and Yue are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate controlling a movement of the imager or the support on a basis of an operation input, as taught by Yue, to provide adequate and convenient safety and operational states for advantageous user-controlled system and facilitate use by the user without fatigue or strain (Yue [0006], [0019], [0029]).

Walker does not explicitly disclose 5an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control movement of the imager or the support on a basis of a result of the determination.
However, Farritor discloses an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control movement of the imager or the support on a basis of a result of the determination and an operation input (Farritor Fig. 10, [0127]: a surgeon console 100 interface with surgeon’s hand to control the robot arm and camera. A sensor can be used to sense the surgeon’s hands are properly engaged, wherein the console can be a joystick as in [0115], [0082], hence detecting a state of grip. Input from the control is an operation input which is used to control the camera position; [0070]: the robot has tracking camera system which can be manually controlled; [0076], [0115]: the camera is connected to the console and the angle of the camera can be controlled to adjust the viewing direction of the camera as also in [0079]-[0080]; [0116]: data relating to the position of the camera and the arms can be used to choose the direction of the camera, hence control the imaging section or the support section; [0124]: orientation of the camera can be determined, hence observation direction).
Walker and Yue and Farritor are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control the imager or the support on a basis of a result of the determination, as taught by Farritor, to enhance ease of handling and use and to view desired view (Farritor [0065], [0079]).

Claims 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Reavill et al. (U.S. 2018/0259122) hereinafter Reavill.
 Regarding claim 16, Walker and Yue disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose a light emitter to emit light on a basis of a detection result of the grip detector.  
However, Reavill discloses a light emitter to emit light on a basis of a detection result of the grip detector (Reavill [0029]: suspension arm to assist medical personnel; [0046]: an indicator light indicate that the touch sensor is sensing contact, hence emit light on basis of detection result of detector).
Walker and Yue and Reavill are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having a light emitter to emit light on a basis of a detection result of the grip detector, as taught by Reavill, to indicate the sensor in use (Reavill [0046]).

Claims 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Reavill et al. (U.S. 2018/0259122) hereinafter Reavill, further in view of Meyer (U.S. 2005/0173201).
Regarding claim 17, Walker and Yue and Reavill disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the light emitter overlaps25emitter e the operating section.
Meyer discloses wherein the light emitter overlaps the operating section (Meyer Fig. 5, [0045]: an electrical switch has a light emitting diodes 537 overlap with push button 500, i.e. operating section, as in Fig. 5).  
Walker and Yue and Reavill and Meyer are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue and Reavill, and further incorporate having the light 25 emitter overlap the medical operating section, as taught by Meyer, to indicate the use of operating section (Meyer [0045]).

Claims 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Mikesell et al. (U.S. 2013/0138021) hereinafter Mikesell.
Regarding claim 15, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker broadly discloses determine the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance, and control the imager or the support on a basis of a result of the determination and an operation input (Walker [0026]: one or more grip sensors to detect that the operator’s hand is in place in such a manner, i.e. a state of grip, that it is likely the laryngoscope is in active use; [0024]: the grip sensor 275 can be a pressure sensor or force sensor, which can detect a force or strength of the grip of the user. Multiple sensors are used to help differentiate the circumferential grip of a hand versus stray contact with some other object. The circumferential grip of a hand can be profile information of a user which is known hence acquired in advance and is used to differentiate with stray contact; [0051]: the grip sensor not only recognize the presence versus absence of operator’s hand grip, but also measures the magnitude of the grip force/pressure, hence an operation input, and the amount of handle surface area that is being directly contacted by the operator’s hand, hence state of grip; [0052]: a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, i.e. operation input, could be used to trigger recording of image).
Yue discloses control a movement of the support on a basis of an operation input (Yue Figs. 1-2 and 4, [0026]: the support device include an optional state/mode sensor 190 to enable user to communicate desired state or mode in which the support should be operated. The state or mode include an automated mode or user-controlled mode as in [0030], hence the modes control the movement of the support; [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism and can be disposed anywhere on the support to facilitate use by the user without fatigue or strain. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination).
Walker and Yue are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate controlling a movement of the imager or the support on a basis of an operation input, as taught by Yue, to provide adequate and convenient safety and operational (Yue [0006], [0019], [0029]).

Furthermore, Mikesell discloses determine the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance (Mikesell Fig. 1, [0023], [0006]: a gripping force measurement bar 110; [0031]: degree of the gripping force of a hand or extend of rotation of a wrist with figures or graphic format can be displayed on a display screen; [0027], [0013]: saved data, hence acquired in advance, of measurement values of degree of griping force of a user is used for analysis of the quantity of use; [0038], [0041]: identifier code for user identification or stored measurement data).
Walker and Yue and Mikesell are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate determining the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance, and controlling the imager or the support on a basis of a result of the determination, as taught by Mikesell, to allow the user to monitor the degree of use on a real-time basis and control the degree of user easily and analysis of quantity of use (Mikesell [0015], [0027]).

Regarding claim 18, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses a display to display a medical captured image of the observation target30 (Walker Fig. 2, [0023]: a display 225; [0043]: video data can be displayed on a display).  
Walker does not explicitly disclose display a state of the grip of the user.
However, Mikesell discloses display a state of the grip of the user (Mikesell Fig. 1, [0023], [0006]: a gripping force measurement bar 110; [0031]: degree of the gripping force of a hand or extend of rotation of a wrist with figures or graphic format can be displayed on a display screen).
Walker and Yue and Mikesell are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate displaying a state of the grip of the user, as taught by Mikesell, to allow the user to monitor the degree of use on a real-time basis and control the degree of user easily (Mikesell [0015]).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Yue (U.S. 2016/0287463), further in view of Kurtzer (U.S. 5,168,863).
Regarding claim 20, Walker and Yue disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose a medical sterilization cover configured to cover at least a part of the imager and the support and secure a sterile state of the medical observation apparatus.  
However, Kurtzer discloses a medical sterilization cover configured to cover at least a part of the imager and the support and secure a sterile state of the medical observation apparatus (Kurtzer Fig. 1, Col. 4, lines 7-45: covering 20 to cover camera head 14 and other portions of the imaging apparatus including light guide 18 and hub 13 and adapter 12, which are support section of the camera 14, as in Col. 3, lines 15-20 and 34-42).  
Walker and Yue and Kurtzer are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Yue, and further incorporate having a medical sterilization cover configured to cover at least a part of the medical imager and the support and secure a sterile state of the medical observation apparatus, as taught by Kurtzer, to be assured that no portion of the medical imaging system will serve as a source of spore, viral or bacterial contamination (Kurtzer Col. 4, lines 45-49).

Claims 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 2015/0366438) hereinafter Wilson, in view of Yue (U.S. 2016/0287463).
Regarding claim 21, Wilson discloses a medical observation apparatus, comprising: 
an imager to image an observation target (Wilson Figs. 3A-3C and 5, [0062]: a surgical system having imaging device 100 and end effector 210 to pivot the imaging device, and a braking system to observe a patient; [0056]: the imaging device 100 includes at least one camera to capture images); 
a support to support the imager on a distal 5distalend side (Wilson Fig. 4, [0059]: a positioning arm 200 to position imaging device; [0062]: and end effector 210 attached to image recording device 101 to pivot the imaging device about the incision);
15a substantially rod-like medical operating section configured to accept an operation input for controlling the support (Wilson Figs. 3-5, [0065]: the surgeon manipulate the endoscopic imaging device by grasping the manipulator 210. Sensors are used to lock and unlock the arm of the manipulator, wherein pressure sensors can be used); 
at least one grip detector in the medical operating section and configured to detect a grip of a user (Wilson [0066]: multiples sensors may be located on sides of the manipulator 210 to ensure the arm only unlock when multiple sensors are activated and ensure that the arm is unlocking due to a grab event); and 
circuitry configured to determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to perform an operation input on condition that a strength of the grip of the user detected exceeds a preset threshold (Wilson [0052], [0065]: pressure sensors can be used; [0066]: multiples sensors may be located on sides of the manipulator 210 to ensure the arm only unlock when multiple sensors are activated and ensure that the arm is unlocking due to a grab event and not a bump event. Hence, unlocking the brake of the camera support system only on condition that a state of the grip exceed a thresholds, which is zero or multiple detected pressures of pressure sensors; [0083]: A processor may lock and unlock different braking systems according to data received from the sensors. Pre-determined safety factors such as parameters, thresholds, pattern recognition settings can be stored in databases, so threshold for pressure sensors can be used).

Wilson does not explicitly disclose on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold.
However, Yue discloses on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold (Yue Figs. 1-2 and 4, [0026]: a support device include sensors 170, 180 to detect a gripping condition and optionally movement of fingers of the user, and an optional state/mode sensor 190; [0028]: the sensors detect gripping pressure applied by the user on the support handle; [0029]: the optional state/mode sensor 190 may be a slide switch, button switch, dial switch or other mechanism. The operations of the state/mode sensor 190 may be performed by the sensors 170, 180 alone or in combination; [0032]: the sensors 170, 180 can indicate a safety state of an insecure gripping condition by the user when less than a predetermined number of fingers of one hand being in secure contact with one of said support handle or that a detected gripping pressure is below a predetermined threshold pressure. The controller inhibits certain movements of the support 130 when in safety state; [0033], [0044]-[0045]: in contrast to the safety state, when the sensors indicate a secure gripping condition by the user on the support handle, which is when the user’s gripping force is greater than a threshold pressure, the controller causes the support 130 to move in accordance with selected mode such as user-controlled mode. Hence, control the support to move on condition that the strength of grip is greater than a threshold and not move when the strength of the grip is less than a threshold).
Walker and Yue are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the circuitry is configured to, on condition that the grip of the user is detected, determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to move on condition that a strength of the grip of the user detected equals or exceeds a preset threshold and control the imager or the support to not move on condition that the strength of the grip of the user is less than the preset threshold, as taught by Yue, to provide adequate and convenient safety and operational states for advantageous user-controlled system (Yue [0006], [0019]).

Regarding claim 22, Wilson and Yue disclose all the limitations of claim 21 and are analyzed as previously discussed with respect to that claim.
Wilson discloses wherein the operation input is different from the grip (Wilson [0078], Fig. 9A-9C: the imaging device support system can be tilted to provide the user the ability to look at desired surgical field; [0079], Figs. 10A-10B: steering device which can be tilted to aim the imaging device, hence operation input of tilting the device, which is different from the grip).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486